DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.
 Claim Objections
Claim 1 is objected to because of the following informalities:  In line 10, “a first lateral” should be changed to --the first lateral--.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  In line 13, “a first lateral” should be changed to --the first lateral--.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  
In line 2, “a lateral” should be changed to --the first lateral--.
In line 2, “a seatback” should be changed to --the seatback--.
In line 2, “the tether” should be changed to --the first tether--.
In line 2, “the airbag” should be changed to --the first airbag--.
In line 3, “the tether” should be changed to --the first tether--.
Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  
In line 2, “a lateral” should be changed to --the first lateral--.
In line 2, “a seatback” should be changed to --the seatback--.
In line 2, “the tether” should be changed to --the first tether--.
In line 2, “the airbag” should be changed to --the first airbag--.
In line 3, “the tether” should be changed to --the first tether--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 7, 16 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dry et al. (US 2019/0071046 A1). Dry discloses an occupant restraint system for a seat 12 of a vehicle in combination with the seat, the occupant restraint system comprising: at least a first airbag (e.g., 30) stored within a side of a seatback (e.g., 64, and also, optionally, 72) of the seat and deployable from the side of the seatback; and at least a first tether (38, 40) mounted to the seat and deployable from a stowed position to a deployed position such that the first tether extends around a front facing side of the first airbag from a first lateral side of the seatback of the seat to a second lateral side of the seatback (Figs. 2A-11B), wherein the first tether in the stowed position extends vertically upward from a first end thereof, horizontally from the first lateral side of the seatback to the second lateral side of the seatback and vertically downward to a second end thereof such that the first tether upwardly extends from the seatback between the first and second ends thereof in the stowed position (Fig. 2B). A tether housing 76 is carried by the seatback of the seat and upwardly extends from the seatback, the tether housing containing a portion of the tether that extends around the front facing side of the first airbag in the deployed position when the tether is in the stowed position (Figs. 2A-2B). The first tether is directly attached to the first and second lateral sides of the seatback (Figs. 2A-11B). The first tether is attached directly to the first airbag (paragraph 0048). The first tether is deployed from the stowed position to the deployed position to surround a front facing side of the first airbag upon deployment of the first airbag (Figs. 2A-11B). The first airbag is stowed in the first lateral side of the seatback of the seat (Fig. 2A) and the first tether upwardly extends from the first airbag (Fig. 2A) and further wherein the first tether wraps around the first airbag upon deployment of the first airbag (Figs. 10A and 10B).
Claim Rejections - 35 USC § 103
Claims 1, 2, 6, 7, 9, 10, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rickenbach et al. (US 2018/0326938 A1) in view of Dry et al. (US 2019/0071046 A1). Rickenbach teaches an occupant restraint system for a seat 20 of a vehicle 100 in combination with the seat, the occupant restraint system comprising at least a first airbag 150 stored within a side of a seatback of the seat and deployable from the side of the seatback. The occupant restraint system consists of a single airbag 150. The single airbag has an L-shaped geometry in a horizontal plane, the L-shaped geometry including a first leg 152 extending forwardly in a direction of vehicle travel and a second leg 154 extending laterally from the first lateral side of the seat. Rickenbach does not teach at least a first tether mounted to the seat and deployable from a stowed position to a deployed position such that the first tether extends around a front facing side of the first airbag from a first lateral side of the seatback of the seat to a second lateral side of the seatback, wherein the first tether in the stowed position extends vertically upward from a first end thereof, horizontally from the first lateral side of the seatback to the second lateral side of the seatback and vertically downward to a second end thereof such that the first tether upwardly extends from the seatback between the first and second ends thereof in the stowed position. Dry teaches an occupant restraint system for a seat 12 of a vehicle in combination with the seat, the occupant restraint system comprising: at least a first airbag (e.g., 30) stored within a side of a seatback (e.g., 64, and also, optionally, 72) of the seat and deployable from the side of the seatback; and at least a first tether (38, 40) mounted to the seat and deployable from a stowed position to a deployed position such that the first tether extends around a front facing side of the first airbag from a first lateral side of the seatback of the seat to a second lateral side of the seatback (Figs. 2A-11B), wherein the first tether in the stowed position extends vertically upward from a first end thereof, horizontally from the first lateral side of the seatback to the second lateral side of the seatback and vertically downward to a second end thereof such that the first tether upwardly extends from the seatback between the first and second ends thereof in the stowed position (Fig. 2B). A tether housing 76 is carried by the seatback of the seat and upwardly extends from the seatback, the tether housing containing a portion of the tether that extends around the front facing side of the first airbag in the deployed position when the tether is in the stowed position (Figs. 2A-2B). The first tether is directly attached to the first and second lateral sides of the seatback (Figs. 2A-11B). The first tether is attached directly to the first airbag (paragraph 0048). The first tether is deployed from the stowed position to the deployed position to surround a front facing side of the first airbag upon deployment of the first airbag (Figs. 2A-11B). The first airbag is stowed in the first lateral side of the seatback of the seat (Fig. 2A) and the first tether upwardly extends from the first airbag (Fig. 2A) and further wherein the first tether wraps around the first airbag upon deployment of the first airbag (Figs. 10A and 10B). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide an occupant restraint system as taught by Rickenbach with a tether as taught by Dry in order to “resist forward momentum from an occupant” (paragraph 0048). All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A).
Response to Arguments
As noted by applicant, there were no prior art rejections in the previous Office action. However, that was due to the addition of limitations that were deleted in the most recent amendments to the claims. As explained above, some of the claims are once again anticipated by and/or obvious in view of the cited prior art.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 5, 17-20 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614